Citation Nr: 1640229	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-43 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals status post craniotomy for removal of a colloid cyst claimed as cyst on brain.  

2.  Entitlement to service connection for residuals of a head injury (claimed as seizures.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 6, 1989 to September 15, 1989, and from November 30, 1990 to April 20, 1991. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in Waco, Texas.  In that decision the RO denied the Veteran's petitions to reopen claims for entitlement to service connection for status post craniotomy for removal of a colloid cyst (claimed as cyst on brain with memory loss) and for residuals of a head injury (claimed as seizures). 

The Veteran testified before the undersigned at an October 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  

The Board finds that additional examination is necessary to ascertain the nature and likely etiology of the claimed residuals of craniotomy due to removal of colloid cyst and residuals of a head injury to include seizures.  The Board finds that a remand is required to obtain clarification of, and additional support for the January 2013 and November 2014 VA medical opinions.  Review of the record shows that a colloid cyst in the brain was detected in September 1996 and was removed.  The Veteran sustained residuals status post the craniotomy.  The January 2013 VA examiner opined that the colloidal cyst was most likely there while the Veteran was in service and was the cause of the headaches that prevented him from being deployed.  The VA examiner noted that the Veteran did not have a head evaluation such as a brain CT scan or MRI until 1996 when he blacked out.  The November 2014 VA examiner opined that the colloidal cyst was not caused by and in-service injury or event including tanks or guns firing or noise exposure.  The VA examiner further noted that the Veteran had headaches in active service and he continued to have headaches after the craniotomy till present.  

The Board finds that an additional medical opinion is necessary.  The VA examiner should specifically address whether the headaches in active service were a symptom of the cyst.  The Board notes that the medical evidence shows that the Veteran continues to have headaches after the craniotomy for removal of the colloidal cyst.  There is medical evidence that indicates that the headaches are migrainous or are caused by high blood pressure or medications.  See the service separation exam report dated in March 1991 (examiner noted that the high blood pressure caused the headaches); VA treatment records dated in December 2000 (chronic daily headaches may be due to the medications); January 2009 VA examination report (diagnosed migraine headaches in service); the October 2010 neurologic examination report (diagnosed migraine headaches status post removal of colloid cyst).  The VA examiner should also address the time period of active service (from November 1990 to April 1991) and provide a medical opinion as to whether a cyst could manifest in this six month time period.  For these reasons, the Board finds that another VA medical opinion is required. 

The issue of service connection for residuals of traumatic brain injury (TBI) was raised by the Veteran's representative in July 2015.  This claim is inextricably intertwined with the issues of service connection for residuals of the removal of the colloid cyst and residuals of head injury.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Lastly, on remand, the AOJ should obtain copies of the VA treatment records showing treatment for the claimed residuals of TBI, head injury, and craniotomy from the VA healthcare system dated from August 2016 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the VA treatment records showing treatment for the claimed residuals of TBI, head injury, and craniotomy from the VA healthcare system dated from August 2016 to present.

2.  Ask the VA examiner who conducted the November 2014 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following questions:  

a).  Is it as likely as not (50 percent probability or more) that the colloidal cyst first manifested in active service from November 1990 to April 1991?  

b).  Is it as likely as not (50 percent probability or more) that the headaches in active service were a symptom of the colloidal cyst?  The VA examiner should specifically address the medical evidence which shows that the Veteran continues to have headaches after the craniotomy for removal of the colloidal cyst.  The VA examiner should also specifically address the medical evidence that indicates that the headaches in active service and post-service are migrainous and/or are caused by high blood pressure or medications.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, schedule the Veteran for such an examination.

3.  Readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and her representative and afford them a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




